Citation Nr: 0526722	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected right 
knee disability.

2.  Entitlement to service connection for heart disease, to 
include as secondary to the veteran's service-connected right 
knee disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sinusitis.

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, to include the issue of whether a rating in excess 
of 10 percent is warranted prior to September 2001. 

7.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling for a 
partial patellectomy with chondromalacia, and 10 percent 
disabling for osteoarthritis.

    
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 until 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 1999, the RO denied an increased rating in excess of 
20 percent for the veteran's right knee disability, as well 
as denied service connection for hearing loss, tinnitus and 
sinusitis.  A notice of disagreement was received in April 
1999.  A statement of the case was issued in May 2000, and 
these matters were perfected for appeal in June 2000.  In 
July 2002, the RO assigned a separate 10 percent rating for 
right knee arthritis, effective from July 1997.  

Also in March 1999, the RO granted service connection for 
PTSD, and assigned a 10 percent disability evaluation, 
effective from June 1998.  A notice of disagreement was 
received in April 1999, and a statement of the case was 
issued in May 2000.  This issue was perfected for appeal in 
June 2000.  In a July 2002 rating action, the RO increased 
the disability evaluation assigned for PTSD to 30 percent 
effective from September 2001.  

In a March 2000 rating action, the RO denied service 
connection for hypertension and heart disease.  A notice of 
disagreement was received in May 2000, and a statement of the 
case was issued in June 2000.  This aspect of the appeal was 
perfected in July 2000.  

In May 2005, the veteran had a hearing before the undersigned 
at the RO.


FINDINGS OF FACT

1.  The competent medical evidence fails to link the 
veteran's hypertension either with his time in service, or 
with his service-connected right knee disability.

2.  The competent medical evidence fails to link the 
veteran's heart disease either with his time in service, or 
with his service-connected right knee disability.

3.  The competent medical evidence fails to link the 
veteran's bilateral hearing loss and tinnitus with his time 
in service.

4.  The competent medical evidence fails to link any 
sinusitis with the veteran's time in service.

5.  The competent medical evidence shows that the between 
June 11, 1998 and September 18, 2001, the veteran's PTSD was 
mild, and only led to minor work impairment.  

6.  The veteran's PTSD, currently assigned a Global 
Assessment of Functioning (GAF) score of 60, does not show 
more than occupation and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.  

7.  The competent medical evidence shows a moderate knee 
impairment of the right knee, with full extension, and 
limitation of flexion to no less than 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension are 
not met on either a direct or secondary basis.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for service connection for heart disease are 
not met on either a direct or secondary basis.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The criteria for service connection of bilateral hearing 
loss and tinnitus are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

4.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

5.  The criteria for a disability rating for PTSD above 10 
percent from June 11, 1998 until September 18, 2001 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.125, 4.126, and 4.130, Diagnostic Code (DC) 9411 
(2004).

6.  The criteria for a 50 percent disability rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.125, 4.126, and 4.130, Diagnostic Code (DC) 
9411 (2004).

7.  The criteria for an increased rating for impairment of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, and 4.71a, DC 5210, 
5257, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertension

The veteran testified that he first received treatment for 
hypertension around 1966 when he was based in Oklahoma, and 
that he also received medication or treatment for 
hypertension while in the Republic of Vietnam.  Following his 
discharge from service in December 1968, the veteran 
indicated that he was treated for his heart sometime in 1969 
in Georgia.  However, the veteran indicated he was not 
diagnosed with a heart condition until 1998 when he suffered 
a heart attack.

The available service medical records apparently consist of 
only the veteran's entrance and separation examination 
reports.  These reflect no findings or diagnoses of heart 
disease or hypertension.  On the veteran's separation 
physical his blood pressure was recorded as 104 (systolic) 
and 88 (diastolic).  A review of the veteran's treatment 
records from the VAMC in Georgia in the early 1970s fails to 
uncover any record of treatment for a heart condition or 
hypertension, and a record from a two week hospitalization 
beginning in September 1969 for granulocytopenia indicated 
that the veteran's heart sounded normal.  

At a VA examination in September 1997, the examiner diagnosed 
the veteran with hypertension, but noted that hypertension 
was first diagnosed "way" after the veteran was in the 
service, indicating that the first time the veteran was 
diagnosed with hypertension was 1990.  The examiner also 
added there was no evidence of hypertension while the veteran 
was in the service. 

In April 1998, a private doctor observed that that the 
veteran has had a long history of hypertension that until 
recently has been difficult to control, and opined that the 
constant pain and discomfort from the veteran's knee problems 
has contributed to the blood pressure problems.

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA medical examination 
in September 2001.  After examining the veteran, the examiner 
indicated that he found no evidence and no documentation that 
the chronic problems in the veteran's right knee, following 
injury and surgery, in any way can be incriminated either for 
his high blood pressure or his heart disease.  The examiner 
opined that the veteran's high blood pressure and heart 
disease are due to genetic factors and hyperlipidemia, and 
indicated that it is reasonable to ascribe the veteran's 
coronary artery disease to his genetic factors, 
hyperlipidemia and hypertension.

Given that there is no medical evidence of record indicating 
that the veteran's hypertension was present in service, or 
for many years after service, the veteran's claim of 
entitlement to service connection for hypertension on a 
direct basis is denied.

The veteran also asserted that his hypertension might be 
secondary to his service-connected knee disability.  As noted 
above, the Board has been presented with conflicting opinions 
as to the etiology of the veteran's hypertension.  While the 
Board cannot ignore a medical opinion, it may discount the 
relevance of the opinion.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  In this case, the letter from the private 
doctor indicated that the veteran's knee problems have 
contributed to his blood pressure problems.  However, the 
doctor did not indicate that he had reviewed the veteran's 
claims file, and the doctor failed to address the veteran's 
family history of heart problems and his hyperlipidemia.  In 
contrast, the VA examiner's opinion was provided after a 
lengthy review of the veteran's claims file, including the 
contentions of the veteran and his private doctor, and after 
a thorough examination of the veteran.  The VA opinion was 
more detailed and was issued in direct response to the 
question of whether the veteran's hypertension was related to 
his service connected knee disability.  Accordingly, the 
Board affords greater weight to the VA examiner's opinion; 
and, as such, finds that the veteran's hypertension is not 
secondary to his service-connected knee disability.

Heart Disease

Following his discharge from service in December 1968, the 
veteran indicated that he was treated for his heart sometime 
in 1969 in Georgia.  However, the veteran indicated he was 
not diagnosed with a heart condition until 1998 when he 
suffered a heart attack.  The veteran asserts that his heart 
disease either began while he was in service, or was 
secondary to his service-connected knee disability.

As indicated above, the available service medical records do 
not reflect any findings or diagnoses of heart disease, and a 
summary from the veteran's hospitalization in September 1969, 
after the veteran was discharged from service, indicated that 
the veteran's heart sounded normal.

A review of the veteran's claims file fails to reflect any 
indication of heart disease for more than 20 years after 
service, and there is no medical opinion of record which 
indicates that the veteran's heart disease was caused by 
service, or by a service-connected disability.  Furthermore, 
after a VA examination in September 2001, the examiner 
indicated that he found no evidence and no documentation that 
the chronic problems in the veteran's right knee, following 
injury and surgery, in any way can be incriminated either for 
his high blood pressure or his heart disease.  The examiner 
opined that the veteran's high blood pressure and heart 
disease are due to genetic factors and hyperlipidemia.

Given that there is no medical evidence of record indicating 
that the veteran's heart disease is related to service, 
either directly or secondarily, the Board finds that the 
preponderance of evidence is against the veteran's claim, and 
therefore there is no reasonable doubt that can be resolved 
in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the veteran's claim of entitlement to service 
connection for heart disease on both a direct and secondary 
basis is denied.

Bilateral Hearing Loss and Tinnitus

The veteran testified that during the Vietnam conflict he 
served as a 155mm gun chief, and was in charge of firing 
artillery.  The veteran indicated that he fired guns all day 
and night, but was afforded very little hearing protection, 
and that he noticed a decrease in his hearing acuity and 
ringing in his ears while in service.

After a VA examination in September 2001, an examiner 
indicated that he could find nothing in the veteran's claims 
file to substantiate service connection for hearing loss or 
tinnitus, and opined that it is extremely unlikely that the 
veteran's tinnitus was connected to active duty.  

In an effort to assist the veteran in substantiating his 
claim, VA provided the veteran with a medical examination in 
May 2004.  The results of the hearing exam with puretone 
thresholds recorded in decibels (dB) were:


HERTZ (Hz)

500 
1000 
2000 
3000 
4000 
Right
20
15
10
20
40
Left
20
15
10
25
35

Speech recognition testing showed 100 percent in the right 
ear and 92 percent in the left ear.  The examiner indicated 
that the audiogram revealed a bilateral minimal high 
frequency sensorineural hearing loss, and the examiner 
diagnosed the veteran with recurrent tinnitus bilaterally.  
The examiner indicated that his review of the veteran's 
available service medical records was negative for hearing 
loss and tinnitus, and that it therefore appeared that the 
veteran's current minimal hearing loss and tinnitus have 
occurred subsequent to separation from service.  The examiner 
concluded that it was less likely than not that veteran's 
bilateral high frequency, sensorineural hearing loss and 
tinnitus are related to military service.

The veteran and his wife each testified that the veteran's 
hearing had become worse after service.  The Board notes that 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; but lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran may describe his difficulty hearing 
in the years following service, but he is not medically 
qualified to testify as to the etiology of his hearing loss 
or tinnitus.  In this case, there is no medical opinion of 
record linking the veteran's hearing loss and tinnitus to 
service.

Given that all of the medical evidence of record indicates 
that it is less likely than not that the veteran's hearing 
loss and tinnitus were related to service, the Board finds 
that the preponderance of evidence is against the veteran's 
claim, and therefore there is no reasonable doubt that can be 
resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Accordingly, the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
denied.

Sinusitis

At his hearing, the veteran asserted that every year between 
September and November, dating back to service, he has had to 
seek treatment for sinus problems.  In an effort to assist 
the veteran in substantiating his claim, VA provided the 
veteran with a medical examination in September 2001.  After 
examining the veteran and reviewing his claims file, the 
examiner indicated that he could not find anything in the 
claims file to substantiate service connection for sinusitis.  
The examiner opined that it is extremely unlikely that the 
veteran's sinusitis was connected to active duty.

The Board's own review of the veteran's claims file similarly 
yielded no evidence of treatment for, or a diagnosis of, 
sinusitis either in service or for a number of years after 
service.

Given that all of the medical evidence of record indicates 
that it is less likely than not that the veteran's sinusitis 
is related to service, the Board finds that the preponderance 
of evidence is against the veteran's claim, and therefore 
there is no reasonable doubt that can be resolved in his 
favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the veteran's claim of entitlement to service 
connection for sinusitis is denied.

II. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In considering orthopedic impairment, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

PTSD

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, consideration 
must be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's service-connected PTSD is currently assigned a 
30 percent disability rating which was made effective 
September 18, 2001.  

A 30 percent evaluation is given when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating will be assigned for PTSD when 
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 DC 9440.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a veteran's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  

The Board notes that a GAF score between 51 and 60 is 
assigned for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or for 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
DSM-IV.  However, the Board notes that the symptoms become 
milder as the score gets higher.  See id.  As such, a score 
of 60 represents a considerably milder manifestation of the 
aforementioned symptoms than a score of 51 would.  See id.

In this case, the veteran has asserted that his PTSD is more 
disabling than is reflected by the 30 percent disability 
rating which is currently assigned.  At his hearing before 
the Board, the veteran testified that he is currently 
undergoing private PTSD counseling once a month; and the 
veteran described having such symptoms as nightmares, sweats, 
and flashbacks; rare suicidal and homicidal ideations; memory 
loss (noted by both the veteran and his wife); panic attacks 
occurring two to four times a month; and no social life.

The Board has considered treatment records for the veteran 
from throughout the pendency of the appeal period.  In 
September 2001, the veteran was assessed with a GAF score of 
70, and was noted not to be suicidal, homicidal or psychotic 
at that time, although he was having stress at work.  His GAF 
score dipped to 48-50 at a VA examination in February 2003, 
after the veteran reported many sleepless nights walking the 
house, as well as the inability to tolerate crowds or war 
movies.  Nevertheless, the doctor noted that the veteran was 
certainly competent, with goal directed thinking and no signs 
of depression or anxiety.  In August 2003, his GAF was 
adjusted from 65 to 59, as the Iraq war triggered his PTSD 
symptoms which interfered with his activities of daily 
living.  In August 2004, the veteran indicated that he 
continued to have difficulty sleeping and was having 
recurring nightmares.  He was also depressed and irritable, 
and he was becoming more paranoid in the wake of the 
terrorist attacks and the Iraq war.  The veteran was also 
having problems with memory loss.  The doctor assigned a GAF 
of 50 and judged the veteran to be mildly cognitively 
impaired.

In February 2005, the veteran was observed as being 
depressed, although his depression had become stabilized.  
The physician noted that the veteran was sleeping well; had 
not been having difficulty with disturbing dreams; was well 
groomed; and found his thought process was linear and goal 
directed.  The veteran denied suicidal and homicidal 
ideations.  Accordingly, the physician diagnosed the veteran 
with PTSD and depression, and assigned a GAF score of 60.

A treatment note from March 2005 reflected that the veteran 
had been having disturbing dreams infrequently, as well as 
some mild paranoia. The veteran was again well-groomed, his 
thought process was linear and goal directed and his insight 
and judgment were deemed to be fair.  The veteran denied 
suicidal and homicidal ideations.  A GAF score of 60 was 
assigned again.  As of May 2005, the veteran's condition 
appeared to be stable.  The veteran still had some mild 
paranoia, but he indicated that it had seemed to have 
decreased.  Accordingly, the veteran's GAF score remained at 
60.

In the veteran's case, he does have some and social 
impairment; however, because occupational and social 
impairment is the hallmark component of both the 30 and 50 
percent disability ratings, the question is whether his 
impairment is marked by reduced reliability and productivity 
(50 percent), or by an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (30 percent).  In the veteran's case, he was employed 
by the postal service for a number of years, before his 
physical disabilities forced him to retire.  The veteran also 
testified that he has panic attacks up to four times a month 
which more closely aligns with the criteria for a 30 percent 
rating (panic attacks weekly or less often) than with the 50 
percent rating (panic attacks more than once a week).  
Furthermore, the veteran has been married for the past twenty 
years, indicating that he has at least some ability to carry 
on a relationship.

Although the rating criteria notes that "such as" is 
intended to convey that the list of symptoms is not 
exclusive, the veteran does not manifest any additional 
symptoms that would justify increasing his rating above the 
30 percent disabling at which he is currently rated.  
Further, while the treatment records from throughout the 
appeal record show that the evaluation of the severity of his 
symptomatology has fluxuated as indicated by the GAF scores 
ranging from 48 to 70, it appears that the ratings have 
stabilized around a GAF of 60 which indicates mild to 
moderate symptomatology.

Accordingly, the Board finds that a disability rating above 
30 percent disabling for PTSD is not warranted, as the rating 
criteria warranting a 30 percent disability rating most 
closely approximate the veteran's disability picture.  See 
38 C.F.R. § 4.7.

The Board has also considered whether a rating greater than 
10 percent disabling is available between June 11, 1998 and 
September 18, 2001.  

In March 1999, the veteran was granted service connection for 
his PTSD and assigned a 10 percent disability rating, 
effective June 11, 1998 (the date his claim was received).

A 10 percent rating is assigned for PTSD when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.

As noted above, a 30 percent rating is given when a veteran 
has occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A review of VA treatment records from 1995 to 1998 reveals 
that as of 1995 the veteran was assessed as having PTSD.  A 
treatment note from June 1998 indicated that the veteran 
reported combat dreams, anger, isolation, mistrust, intrusive 
thoughts which he could not shake, and trouble getting to 
sleep and staying asleep.  Treatment notes from later in June 
1998 indicate that the veteran was sluggish and having 
nightmares; the veteran indicated he was irritable and afraid 
that he would go off on someone in his family or on the job.  
A treatment note from July 1998 indicated that the veteran 
was still having nightmares and occasionally got quite angry, 
but was in much better control of his anger and he had not 
done anything impulsively that would endanger his job or 
marriage.  The veteran was clean and sober, and his mood was 
noted to be "ok".  Other notes from July 1998 indicated 
that the veteran was not suicidal, homicidal or psychotic; 
and that the veteran was in much better control of his temper 
and was having fewer nightmares.

Treatment notes from November and December 1998 indicate that 
the veteran's temper was under pretty good control, his still 
got angry, but would walk away.

On a VA examination in February 1999, the examiner found the 
veteran to have a normal mood and affect, without any 
delusions, psychosis, or hallucinations.  His memory was seen 
as reasonably good, his judgment was good, and his insight 
was slight.  The examiner diagnosed the veteran with very 
mild PTSD and assigned a GAF score of 70.

The Board notes that a GAF score between 61 and 70 is 
assigned when a person has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but is generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Reviewing the evidence, the veteran was diagnosed with mild 
PTSD.  While the veteran had some anger, the treatment 
records show that his anger was well managed, and that he was 
capable of controlling himself so as not to doing anything 
that would endanger his job or marriage.  The veteran's work 
efficiency might have been slightly impaired, but it appears 
this occurred only during periods of heightened stress.  
Accordingly, the Board finds that the veteran is not entitled 
to a rating higher than 10 percent disabling for his PTSD 
before September 18, 2001. 

Right Knee Disability

This aspect of the veteran's appeal arose from a March 1999 
rating action that denied an increased evaluation in excess 
of 20 percent, (effective since July 1994).  In a July 2002 
rating action, the RO re-characterized the veteran's right 
knee impairment as two separate disabilities, partial 
patellectomy of the right knee with chondromalacia, and right 
knee arthritis.  The 20 percent rating remained in effect for 
the patellectomy with chondromalacia, and the 10 percent 
rating was assigned for the arthritis, effective from July 
1997.  

The 20 percent rating was assigned under Diagnostic Code 
5257.  Under this code, a 20 percent rating is assigned for 
moderate impairment with recurrent subluxation or lateral 
instability.  The next higher 30 percent rating is assigned 
for severe impairment.  The 10 percent rating for arthritis 
was assigned under Diagnostic Code 5260.  Under this code, 
limitation of flexion to 60 degrees is assigned a non-
compensable rating.  A 10 percent rating is assigned for 
limitation of flexion to 45 degrees; and a 20 percent rating 
is assigned for limitation of flexion to 30 degrees.  

At his hearing before the Board, the veteran testified that 
his knee swells and hurts all the time, that he wears a 
brace, and that he must always use a walker for stability to 
keep from falling.  The veteran estimated that on a good day 
he could walk up to a half-mile with the walker.

At a VA examination in September 2001, no limitation in range 
of motion in either knee in flexion or extension was seen; 
and there was no evidence of instability, ligament 
relaxation, or specific meniscus injury in either knee.  
Additionally, the examiner indicated that he saw no gross 
deformity or abnormality anatomically which would appear to 
explain or coincide with the pain pattern which the veteran 
asserted was severe.

At a VA examination in February 2003, X-rays showed no 
significant bone or joint abnormality in the right knee, and 
the examiner gave the impression of chronic knee pain of the 
right knee with status post multiple operative procedures, 
indicating that there was moderate disability with slight 
progression.  The examiner noted that the knee was tender, 
but that there was no crepitus or laxity.

At a VA examination in September 2004, the veteran indicated 
that the pain in his knees ranged from 5-10/10 with flare-
ups, but that the pain would diminish to 3-5/10 with rest and 
medication.  The veteran also indicated weakness and "giving 
out" in his right knee, and stated that flare-ups of the 
right knee occur with increased ambulation.  The examiner 
indicated that testing showed an active range of motion of 
the right knee from 0-90 degrees with repetitive motion with 
pain at extreme flexion, but no ankylosis was present.  X-
rays showed essentially normal knees, with no fractures or 
dislocation, and the joint spaces were maintained and no 
effusions were present.  Accordingly, the examiner diagnosed 
the veteran with continued post traumatic pain from gunshot 
wound to the right patella with multiple procedures of the 
right knee, with normal X-rays.

An MRI of the veteran's right knee, administered in January 
2005, showed that the menisci appear normal, as did the 
anterior and posterior cruciate ligaments and medial and 
lateral collateral ligaments.  The doctor indicated that 
minimal osteophytic degenerative changes in the subcortical 
region of the lateral femoral condyle were seen, and rendered 
the impression of minimal subcortical degenerative changes of 
the lateral femoral condyle.

As noted above, the veteran has indicated that his right knee 
swells and hurts all the time, that he wears a brace, and 
that he must always use a walker for stability to keep from 
falling.  Additionally, the veteran indicated that his right 
knee flares-up at least once of week, leaving him in extreme 
pain.  Nevertheless, the most recent examiner indicated that 
the veteran has no weakness in either his quadriceps or 
hamstrings with 5/5 motor strength; ankylosis, crepitus and 
laxity were not seen; and the veteran's gait was normal.  The 
impression of the examiner was that the veteran had 
essentially normal knees with no fractures or dislocations, 
and with maintained joint spaces and no effusions.  

Absent competent medical evidence of symptoms even 
approximating severe subluxation or lateral instability, 
there is no basis to assign a rating in excess of 20 percent 
for the partial patellectomy with chondromalacia.  And, 
because there is no evidence the knee is ankylosed or that 
there is malunion of the tibia and fibula, there is no basis 
to assign a higher rating under any other potentially 
applicable Diagnostic Code.  

As to the rating for arthritis, with the record showing full 
extension and limitation of flexion limited to, at most, 90 
degrees, (considerably above the limitation of flexion to 60 
degrees necessary for even a compensable evaluation), it is 
clear a rating in excess of 10 percent is not warranted.  
Further, recent testing showed that the limitation of flexion 
from 0 degrees to 90 degrees was after repeated use such that 
any additional impairment due to use or on flare-ups is 
contemplated in the rating currently assigned.  

Thus, the Board concludes that the probative and material 
evidence of record is not reflective of a right knee 
disability picture which more closely approximates the 
criteria for a higher rating for either right knee arthritis 
or partial patellectomy with chondromalacia.  As such, the 
veteran's claim of entitlement to an increased rating for his 
right knee must be denied.




III.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2002, November 2003 and December 2004.  Since 
these letters fully provided notice of elements (1), (2), (3) 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Furthermore, there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In addition, by virtue 
of the rating decision on appeal, the SOCs and the 
Supplemental SOC (SSOCs), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the July 2002 SSOC, and the veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  Thus, any error as to the timing of the notice 
provided the veteran is harmless.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired both 
VA treatment and private treatment records dating back more 
than 30 years.  As such, the Board is not aware of a basis 
for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  The 
veteran has also been provided with numerous VA examinations 
in order to evaluate the condition of the disabilities he has 
claimed in this case.  The veteran also testified before the 
Board in May 2005.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected right 
knee disability is denied.

Entitlement to service connection for heart disease, to 
include as secondary to the veteran's service-connected right 
knee disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an increased rating above 10 percent for PTSD 
from June 11, 1998 to September 18, 2001 is denied.

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 
20 percent disabling, with an additional 10 percent for 
osteoarthritis, is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


